Title: To Thomas Jefferson from Richard Randolph, 30 May 1822
From: Randolph, Richard
To: Jefferson, Thomas


Dear Sir
Richmond
30th May 1822.
The six barrels of hydraulic cement were sent to you with a belief that they would answer the purpose for which it was intended, and be useful to you in the construction of your cisterns. I am sorry that you are affraid to hazard the success of it in the cistern, and request you to use them in any way that you may think proper. Perhaps you may have occasion to use it at the Mill. Majr Gibbon has a cistern laid, and lined, with that cement, which, after standing ten days, was filled, and is now getting quite hard, and holds water perfectly. I have given directions for your bleaching pots to be made, and as soon as they are done, shall be delivered to Colo Peyton.It will at all times afford me pleasure to render you any service in my power.I am, with very great respect your friendRichard Randolph.